     Case 3:21-cv-00327-G Document 1 Filed 02/15/21              Page 1 of 30 PageID 1



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MAIDEN BIOSCIENCES, INC.                       §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §   CIVIL ACTION NO.
                                               §
DOCUMENT SECURITY SYSTEMS,                     §
INC., DECENTRALIZED SHARING                    §
SYSTEMS, INC., HWH WORLD, INC.                 §
F/K/A/ BLISS INTERNATIONAL, INC.,              §
RBC LIFE SCIENCES, INC., RBC LIFE              §
INTERNATIONAL, INC., FRANK D.                  §
HEUSZEL, STEVEN E. BROWN,                      §
CLINTON HOWARD, and ANDREW                     §
HOWARD                                         §
                                               §
       Defendants.                             §


        PLAINTIFF MAIDEN BIOSCIENCES, INC.’S ORIGINAL COMPLAINT

       Plaintiff, Maiden Biosciences, Inc. (“Maiden”), by its undersigned attorneys, Bell

Nunnally & Martin LLP, files this Complaint against Defendants Document Security Systems,

Inc. (“DSS”), Decentralized Sharing Systems, Inc. (“Decentralized”), HWH World, Inc. f/k/a Bliss

International, Inc. (“HWH”), RBC Life Sciences, Inc. (“RBC”), RBC Life International, Inc.

(“RBC International”), Frank D. Heuszel (“Heuszel”), Steven E. Brown (“Brown”), Clinton

Howard, and Andrew Howard, and in support thereof alleges as follows:

                                    I. INTRODUCTION

       1.     The Defendants conspired and formed the textbook example of a fraudulent scheme

to profit from a company’s desired assets while simultaneously manipulating mandatory public

disclosures and cheating the acquired company’s creditors. DSS was looking to expand and set up

a multi-level market in Asia, and RBC was facing insolvency and a mountain of debt. Defendants



PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 1
    Case 3:21-cv-00327-G Document 1 Filed 02/15/21                    Page 2 of 30 PageID 2



devised a scheme whereby in October 2019, DSS paid nothing to take control of all of at least

$7,500,000 of RBC’s assets, including its infrastructure domestically and in multiple Asian

markets. DSS began using RBC’s assets as if RBC has simply merged into the DSS umbrella.

Defendants subsequently executed convertible promissory notes, stock sales, and foreclosure sales

to give paper legitimacy to the transfer of control.

         2.    Instead of valid loans, these arrangements were designed to give the sheen of

legitimacy to RBC moving its assets under the DSS umbrella in exchange for nothing; to avoid

RBC’s looming creditors, including Maiden. RBC even admitted there was never an intent to pay

back the “loans” and that it received nothing in return for transferring its assets to DSS. As a result

of the scheme, RBC is now a shell company with nothing for its multiple creditors. Apparently,

the ruse was structured in a very particular way to allow DSS, a publicly traded company, to

manipulate its SEC disclosure obligations.

         3.    Maiden requests that this Court enter a judgment against Defendants, jointly and

severally, sufficient to punish Defendants’ fraudulent, criminal enterprise.

                                          II. PARTIES

         4.    Plaintiff Maiden Biosciences, Inc. is a Maryland corporation with its principal place

of business in Montgomery County, Maryland.

         5.    Defendant Document Security Systems, Inc. is a New York corporation with its

principal place of business in Monroe County, New York, that may be served with process through

its Chief Executive Officer, Frank D. Heuszel, 200 Canal View Blvd., Suite 104, Rochester, NY

14623.

         6.    Defendant Decentralized Sharing Systems, Inc. is a Nevada corporation with its

principal place of business in Clark County, Nevada, that may be served with process through its




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 2
    Case 3:21-cv-00327-G Document 1 Filed 02/15/21                Page 3 of 30 PageID 3



registered agent, LEGALCORP SOLUTIONS, LLC, 2831 St. Rose Parkway Suite 200-400,

Henderson, NV, 89052.

         7.    Defendant HWH World, Inc. f/k/a Bliss International, Inc. is a Texas corporation

with its principal place of business in Monroe County, New York, that may be served with process

through its registered agent, National Registered Agents, Inc., 1999 Bryan St., Suite 900, Dallas,

TX 75201.

         8.    Defendant RBC Life Sciences, Inc. is a Texas corporation with its principal place

of business in Dallas County, Texas, that may be served with process through its registered agent,

CT CORPORATION SYSTEM, 1999 Bryant St., Suite 900, Dallas, TX 75201.

         9.    Defendant RBC Life International, Inc. is a Nevada corporation with its principal

place of business in Clark County, Nevada, that may be served with process through its registered

agent, LEGALCORP SOLUTIONS, LLC, 2831 St. Rose Parkway Suite 200-400, Henderson, NV,

89052.

         10.   Upon information and belief, Defendant Frank D. Heuszel is a resident and/or

citizen of the State of New York, and may be served with process at 200 Canal View Blvd., Suite

104, Rochester, NY 14623, or wherever he may be found.

         11.   Defendant Steven E. Brown is an individual residing in Collin County, Texas, and

may be served with process at 1700 Carmel Drive, Plano, TX 75075, or wherever he may be found.

         12.   Defendant Clinton Howard is an individual residing in Dallas County, Texas, and

may be served with process at 3917 Fox Glen Dr., Irving, TX 75062, or wherever he may be found.

         13.   Defendant Andrew Howard is an individual residing in Tarrant County, Texas, and

may be served with process at 950 E. State Highway 114, Suite 160, Southlake, TX 76092, or

wherever he may be found.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 3
     Case 3:21-cv-00327-G Document 1 Filed 02/15/21                           Page 4 of 30 PageID 4



                                 III. JURISDICTION AND VENUE

        14.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331, 1332 and 18

U.S.C. § 1964 because Maiden’s claims for violations of 18 U.S. Code § 1962 arise under federal

law. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Maiden’s state

law claims because those claims are so related to the federal claims that they form part of the same

case or controversy. Jurisdiction in this Court is also proper under 28 U.S.C. § 1332 because the

parties are of diverse citizenship and the amount in controversy exceeds $75,000.

        15.      This Court has personal jurisdiction over Defendants Steven E. Brown, Clinton

Howard, Andrew Howard, HWH and RBC because they are residents of Texas.

        16.      This Court has personal jurisdiction over Defendants Frank D. Heuszel, DSS,

Decentralized, and RBC International pursuant to the Texas long-arm statute. 1 See Tex. Civ. Prac.

& Rem. Code Ann. §§ 17.041-.045. These Defendants “purposefully established” minimum

contacts with Texas, inter alia, by: (1) performing in Texas and (2) entering various transfers to

acquire Texas corporation RBC and assuming control of RBC, which is the subject matter of this

lawsuit, in Texas. These Defendants have purposefully established continuing and systematic

contacts in Texas, and the exercise of jurisdiction does not offend traditional notions of fair play

and substantial justice. These Defendants have continuously availed themselves of the benefits of

a Texas forum.




1
  The Texas long-arm statute permits Texas courts to exercise jurisdiction over a nonresident that does business in
Texas. TEX. CIV. PRAC. & REM. CODE ANN. § 17.042. The Texas long-arm statute defines “doing business” as
(1) contracting by mail or otherwise with a Texas resident with performance either in whole or in part in Texas,
(2) commission of a tort in whole or in part in Texas, (3) recruitment of Texas residents, directly or through an
intermediary located in Texas, or (4) performance of any other acts that may constitute doing business. Id.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                              Page 4
    Case 3:21-cv-00327-G Document 1 Filed 02/15/21               Page 5 of 30 PageID 5



       17.    Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court

for the Northern District of Texas, Dallas Division, because a substantial part of the events or

omissions giving rise to the claims occurred in Dallas County, Texas.

                                         IV. FACTS

       Maiden’s Lawsuit Against RBC.

       18.    Maiden manufactures medical devices.

       19.    On or around September 2, 2016, Maiden entered into a Supply Agreement with

MPM Medical, Inc. (“MPM”), a subsidiary of RBC, establishing an exclusive relationship of

Maiden as supplier of medical devices and a minimum amount of units that MPM must order on

a yearly basis during the term of the Supply Agreement.

       20.    MPM breached the Supply Agreement, and on October 16, 2017, Maiden filed a

lawsuit against MPM and RBC for breach of the Supply Agreement and unjust enrichment (the

“Maiden Lawsuit”).

       RBC’s Insolvency and Efforts to Sell its Assets.

       21.    By mid-2019, while Maiden’s lawsuit was pending, RBC became insolvent because

it could not pay its debts and was losing money. RBC had substantial liabilities with creditors

including Digital Media Group – US LLC (“Digital Media”) and Blue Elephant Financing LLC

(“Blue Elephant”) and was facing Maiden’s pending lawsuit for over four million dollars.

       22.    RBC began marketing itself to sell its assets. Brown, Clinton Howard, and Andrew

Howard met with several companies who made offers to purchase RBC’s assets. During this

process, RBC negotiated with at least three potential buyers who valued RBC’s assets between

$7,500,000 and $12,000,000.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 5
     Case 3:21-cv-00327-G Document 1 Filed 02/15/21                Page 6 of 30 PageID 6



         Negotiations with DSS and Heuszel.

         23.    In mid-2019, Andrew Howard connected with Robert B. Bzdick, and Robert B.

Bzdick informed of an investor, Heng Fai Chan, who was looking to set up a multi-level market

in Asia. Specifically, Heng Fai Chan is an investor in DSS, and Robert B. Bzdick recommended

that RBC could be the vehicle for DSS to reach the Asian market.

         24.    Beginning in or around August 2019, Brown, Clinton Howard, and/or Andrew

Howard began negotiations with Heuszel for DSS to acquire RBC. At this time, RBC was insolvent

and unable to pay its debts as they became due.

         25.    In July 2019, DSS and Decentralized, a subsidiary of DSS, entered a consulting

arrangement with David Price. Initially, David Price was hired to consult DSS on his expertise in

direct sales in international markets. In October 2019, this role transitioned to David Price

becoming a titular “lender representative” for DSS in its dealings with RBC. In fact, Price’s role

was to be a figure head in a scheme for DSS to acquire RBC under a structure that was planned to

allow DSS to profit from RBC’s assets without having to contend with its liabilities, described

infra.

         DSS Takes Over the Operations of RBC without Paying a Dime

         26.    DSS formed several subsidiaries to take over RBC’s assets in the summer and fall

of 2019, including RBC International, Decentralized, and Bliss International, Inc. (now known as

HWH). RBC International was formed in November 2019 to continue the ongoing business of

RBC and sell RBC’s products under the DSS umbrella. Bliss International, Inc. was formed in

October 2019 to start a new direct sales company utilizing, at least in part, RBC’s products.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 6
    Case 3:21-cv-00327-G Document 1 Filed 02/15/21                  Page 7 of 30 PageID 7




                                     Document Security
                                       Systems, Inc.
                                           (NYSE: DSS)


 HWH World, Inc.                          Decentralized
                                                                       RBC International,
    (f/k/a Bliss                         Sharing Systems,
                                                                              Inc.
International, Inc.)                           Inc.



       27.     In October 2019, DSS, through its subsidiaries, took complete control of RBC’s

assets, including, but not limited to:

               a.      inventory with a market value of $4-$5 Million;

               b.       a distributor network, comprising 5,802 distributors, in the U.S. responsible
                       for more than $1,272,600 per year in revenue;

               c.      RBC’s bank accounts;

               d.      RBC’s trademarks;

               e.      product formulas;

               f.      patent; and

               g.      everything else required to take over RBC’s operations.

       28.     In addition to assuming control of these items, DSS took possession of RBC’s

physical assets and the company records relating to the property and business operations.

       29.     Around the same time, DSS assigned Price – who was already serving as a

consultant for DSS in direct sales in international markets – to begin consulting with RBC and its

subsidiaries pursuant to a subsequent consulting agreement. DSS named Price as acting CEO for




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 7
    Case 3:21-cv-00327-G Document 1 Filed 02/15/21               Page 8 of 30 PageID 8



RBC and RBC’s subsidiary, RBC Life Sciences USA, Inc. (“RBC USA”), and Price took over

operations for both companies. However, once Price began serving as RBC and RBC USA’s acting

CEO, his compensation came directly from RBC and RBC USA. When RBC International (a DSS

subsidiary) was formed one month later, Price was named its President, Secretary, Treasurer, and

Director.

       30.    No consideration of any kind was provided for this transfer of control, and RBC

never received anything in return. Instead, beginning on September 25, 2019 and continuing

through at least September 15, 2020, DSS transferred money back and forth between its bank

account, its subsidiaries’ HWH and RBC International’s bank accounts, and RBC USA’s bank

account (which had been under DSS’s complete control since October 2019) solely to fund its

operations of RBC USA.

       The Decentralized Note

       31.    DSS’s primary desire was to simply merge RBC into DSS, but DSS was hesitant

because RBC’s debt situation was dire. DSS proceeded with simply moving all of the operations

into its umbrella without documenting any deal. DSS then proceeded to attempt to negotiate with

some of RBC’s primary secured creditors, including Blue Elephant and Digital Media.

       32.    DSS’s backup plan was a loan to own scheme in the event it could not get

acceptable resolutions with RBC’s creditors.

       33.    On October 9, 2019, RBC entered a promissory note with Decentralized, on behalf

of DSS, as Borrower, for $200,000 (the “Decentralized Note”). Brown, as CEO, executed the Note

on behalf of RBC.

       34.    The Decentralized Note was due only one month later on November 11, 2019.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 8
     Case 3:21-cv-00327-G Document 1 Filed 02/15/21                       Page 9 of 30 PageID 9



        35.     Simultaneously, Brown, on behalf of RBC and RBC USA, and Heuszel, on behalf

of Decentralized and effectively DSS, entered a security agreement whereby all of RBC’s

$7,500,000 to $12,000,000 in assets were pledged as collateral for the $200,000 loan (the

“Decentralized Security Agreement”).

        36.     The proceeds of the Decentralized Note were not ever actually transferred to RBC.

Instead, DSS transferred funds into the RBC operating account, which was already under the

control of DSS. More importantly, no one involved believed RBC could or ever intended to pay

back the Decentralized Note when it was due a month later or at any point.

        37.     Heuszel, Brown, Andrew Clinton, and Howard Clinton knew that RBC, in its

current position of insolvency, would be unable to repay the Decentralized Note. The

Decentralized Note permitted DSS to either convert the loan into RBC equity or to foreclose on

the loan and take all of RBC’s assets. Heuszel, Brown, Andrew Clinton, and Howard Clinton’s

original plan was the former, whereby the Decentralized Note (and later the Bliss Note) would be

converted into stock so that RBC would become partly owned by DSS and allow RBC’s

stockholders to retain some of their ownership in RBC.

        The Bliss Note

        38.     On November 11, 2019, the date the Decentralized Note matured, Heuszel, on

behalf of Bliss International, Inc. (n/k/a HWH) and effectively DSS, and Brown, on behalf of RBC,

RBC USA, and RBC Subsidiaries2, entered a second note purporting to offer RBC an $800,000

line of credit (the “Bliss Note”).




2
 RBC Life Sciences Hong Kong Limited, RBC Life Sciences SDN. BHD., RBC Life Sciences USA, Inc. Taiwan
Branch, RBC Life Malaysia, Crown Medical, Inc., PT Arbici Indonesia, RBC Life Asia Pacific Corporation, and
RBC Asia Pacific Pte Ltd. (collectively, the “RBC Subsidiaries”).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                         Page 9
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21               Page 10 of 30 PageID 10



       39.     Likewise, Heuszel, on behalf of Bliss International, Inc. (n/k/a HWH) and

effectively DSS, and Brown, on behalf of RBC, RBC USA, and the RBC Subsidiaries, entered a

security agreement whereby all of RBC’s assets were pledged as collateral for the agreement (the

“Bliss Security Agreement”).

       40.     RBC USA and the RBC Subsidiaries entered a Guaranty guaranteeing RBC’s

obligations to Bliss International, Inc. with respect to the Bliss Note and the Bliss Security

Agreement.

       41.     The Bliss Note was structured as a convertible and/or demand note, which meant

that Bliss, on behalf of DSS, could convert the note to equity in RBC at any point or simply make

demand for immediate repayment.

       42.     Based on information gathered to date, DSS funded less than $200,000 under the

Bliss Note. But, again, those funds went to the RBC operating account over which DSS had already

assumed control. As a result, none of the funds actually ever went to RBC, but instead were used

by DSS to fund the operations of its new de facto subsidiary.

       The Loan to Own Scheme Comes to Fruition

       43.     As of late 2019, RBC’s assets were worth between $7,500,000 and $12,000,000.

       44.     Although by November 7, 2019, DSS had assumed control of RBC, it was still

trying to contend with RBC’s secured creditors - Digital Media and Blue Elephant - that were in

hot pursuit of RBC’s assets. DSS claims to have attempted to negotiate with those creditors, but

the negotiations failed. DSS admits it never attempted to negotiate with Maiden, even though

Maiden was heading toward judgment in a lawsuit filed against RBC and related entities at that

time. In fact, by December 2019, Heuszel, Brown, and Andrew Howard agreed to allow the

Maiden lawsuit to enter default.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 10
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                Page 11 of 30 PageID 11



       45.     Because an official merger at that point would result in DSS being forced to contend

with RBC’s creditors, Heuszel and DSS abandoned the original plan to convert the Decentralized

Note and the Bliss Note to equity ownership.

       46.     Instead, Heuszel, with David Price as acting CEO (the same David Price that was

also the lender representative for DSS and president of DSS’s new subsidiary RBC International)

started documenting asset transfers to DSS.

       47.     On December 3, 2019, Brown and Price, on behalf of RBC, and Jason Grady (Chief

Operating Officer of DSS), on behalf of RBC International, executed a Consulting Services

Agreement where RBC agreed to provide RBC International its operational, service, marketing,

inventory management, accounts receivable merchant processing, inventory storage, logistical

support, and other general multilevel marketing support services to RBC International. Something

RBC had been doing for free for DSS since October.

       48.     RBC also “sold” 100% of RBC USA’s Capital Stock to RBC International for the

alleged payment of $200,000. RBC USA was the primary asset of RBC and likely worth more

than $7,500,000 in December 2019. Based on information provided to date, there is no evidence

the $200,000, or any actual consideration was paid under this agreement.

       49.     Contemporaneous with entry into the Consulting Services Agreement, Brown and

Price, on behalf of RBC, and Jason Grady, on behalf of RBC International, executed an Intellectual

Property License Agreement. This agreement provided for RBC to grant a non-exclusive, non-

transferable license to RBC International to use RBC’s patent; merchant/payment accounts;

trademarks; product marketing license; domain names; distributor organization products names;

licensee products; and product names. Again, there was no consideration even contemplated under

this agreement.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 11
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                  Page 12 of 30 PageID 12



       50.     On January 24, 2020, counsel for Decentralized sent a Proposal to Accept Collateral

in Partial Satisfaction of Obligation regarding the Decentralized Note (the “Decentralized

Proposal”). Although Heuszel, Decentralized, Brown, and RBC entered the note knowing RBC

had no intent or ability to repay it – if any value was ever transferred – Decentralized sent the

correspondence indicating that RBC had defaulted in the amount of $120,000. Decentralized

offered that in partial satisfaction of the outstanding balance, it would credit RBC $115,000 in

exchange for accepted collateral. The accepted collateral included all of RBC USA’s assets

(although for months, DSS was already exercising control of RBC USA’s assets pursuant to the

placement of David Price as Acting CEO, the Consulting Agreement, and the Intellectual Property

Licensing Agreement). On January 24, 2020, Heuszel accepted the proposal on behalf of DSS and

Decentralized. On February 7, 2020, David Price accepted the proposal on behalf of RBC.

       51.     DSS and Decentralized failed to conduct the Decentralized Proposal in accordance

with Article 9 of the Uniform Commercial Code.

       52.     On February 10, 2020, counsel for Bliss International, Inc. similarly sent its

Proposal to Accept Collateral in Partial Satisfaction of Obligation regarding the Bliss Note (the

“Bliss Proposal”). Bliss International, Inc. made this proposal even though it’s not clear that Bliss

International, Inc. ever made demand for payment under the terms of the Bliss Note. Although

Heuszel, Bliss International, Inc., Brown, and RBC entered the Bliss Note knowing RBC was

unable and had no intent to repay the value, Bliss International, Inc. sent the correspondence

indicating that RBC had defaulted in the amount of $200,000. Bliss International, Inc. offered that

in partial satisfaction of the outstanding balance, it would credit RBC $100,000 in exchange for

accepted collateral. The accepted collateral included all of RBC and RBC Subsidiaries’ assets

(although for months, DSS was already exercising control over RBC and RBC Subsidiaries’ assets




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 12
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                Page 13 of 30 PageID 13



pursuant to the placement of David Price as Acting CEO, the Consulting Agreement, and the

Intellectual Property Licensing Agreement).

       53.     On March 2, 2020, David Price accepted the proposal on behalf of RBC and RBC

USA, and Brown accepted the proposal on behalf of RBC’s Subsidiaries.

       54.     On March 2, 2020, Blue Elephant raised its objection to the Bliss Proposal based

on its interest in the Receivables Purchase Agreement with RBC. HWH (f/k/a Bliss International,

Inc.) “denies” that this objection was timely, but “in an abundance of caution … opted to conduct

an Article 9 Uniform Commercial Code public foreclosure sale instead” of seizing the assets

through the Bliss Proposal.

       The Sham Foreclosure Sale

       55.     On April 23, 2020, DSS conducted a “public” foreclosure sale of RBC’s assets.

Heuszel was the only bidder present, and his bid of $150,000 on behalf of HWH was accepted.

DSS and HWH failed to conduct the foreclosure sale in accordance with Article 9 of the Uniform

Commercial Code. DSS and Heuszel believed this charade would wipe out any competing security

interests in RBC’s assets.

       56.     Upon information and belief, DSS structured the Decentralized Note and Security

Agreement, the Bliss Note and Security Agreement, the Consulting Services Agreement, the

Intellectual Property License Agreement, and the subsequent foreclosures to manipulate the timing

of the public disclosure of its de facto acquisition of/merger with RBC.

       Maiden Becomes a Judgment Creditor

       57.     DSS entered the Consulting Services Agreement, the Intellectual Property License

Agreement, the Decentralized Proposal, and the Bliss Proposal knowing that RBC had other




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 13
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                   Page 14 of 30 PageID 14



creditors, including Blue Elephant and Digital Media, and that Maiden was about to, and became,

a judgment creditor.

       58.        At the same time DSS and RBC were in the process of documenting the transfer of

RBC’s assets, RBC, with DSS’s approval, decided to stop defending itself in Maiden’s lawsuit.

As referenced above, on December 19, 2019, Brown, Andrew Howard, and Heuszel agreed to

allow RBC’s counsel to file an Unopposed Motion for Leave to Withdraw Defendants’ Answers

and Counterclaim in the Maiden lawsuit.

       59.        Thereafter, Maiden moved for a Default Judgment against RBC and its subsidiary

MPM and Crown Medical Products, Inc. Andrew Howard informed Heuszel of the Motion for

Default Judgment, and Heuszel agreed with Andrew Howard’s decision to ignore the filing.

Heuszel and Andrew Howard ignored Maiden’s imminent judgment against RBC confident that it

would not interfere with DSS and Heuszel’s plans to foreclose on DSS’ fraudulent secured

position.

       60.        On March 2, 2020, the United States District Court for the District of Texas entered

a Final Default Judgment against MPM, RBC, and Crown Medical Products, Inc. in Civil Action

No. 3:18-CV-1354-D. On April 20, 2020, the Court entered an Amended Judgment fixing a

clerical error, the spelling of RBC in the judgment. The Amended Judgment awarded Maiden the

principal amount of $4,329,000, plus prejudgment interest at the rate of 5.00% per annum,

attorneys’ fees and costs in the sum of $80,109.50, plus post-judgment interest at the maximum

allowable rate.

       61.        Accordingly, DSS and Heuszel assumed control of RBC’s assets by October 2019,

with knowledge of Maiden’s pending lawsuit. DSS and Heuszel continued their efforts to

legitimize DSS’ acquisition of RBC in December by executing the Consulting Services Agreement




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 14
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                  Page 15 of 30 PageID 15



and Intellectual Property License Agreement while also permitting Andrew Howard to withdraw

all of RBC’s defenses to the Maiden lawsuit. DSS and Heuszel purported to acquire RBC USA’s

assets while Maiden’s default judgment was on the horizon, and then DSS conducted the “public”

foreclosure sale of RBC’s assets and Heuszel, as the only bidder, “purchased” the assets once

Maiden became a judgment creditor.

       62.     DSS, Decentralized, HWH, RBC, RBC International, Heuszel, Brown, Andrew

Howard, and Clinton Howard’s actions were all part of a scheme for DSS to obtain control of RBC

when it knew it was insolvent and had unpaid creditors.

                                  V. CAUSES OF ACTION

                           COUNT I: FRAUDULENT TRANSFER

       63.     Maiden incorporates the above allegations by reference.

       64.     The above-described acts constitute one or more fraudulent transfers or

conveyances of RBC’s assets by Defendants. In an effort to shield RBC’s assets from Maiden’s

imminent, lawful judgment collection efforts, and collection efforts from Blue Elephant, Digital

Media, and other creditors, Defendants fraudulently transferred RBC, RBC USA, and RBC

Subsidiaries’ assets to DSS’ control to avoid, hinder, and delay Maiden and other creditors. DSS

obtained and continues to exercise control of these assets. Defendants DSS, Decentralized, HWH,

RBC International, RBC, and Heuszel, as described supra, accepted and took some or all of the

benefits derived from those transfers and assets, and as such, they are “transferees” under the Texas

Uniform Fraudulent Transfer Act (“TUFTA”). At the time of the transfers, RBC was insolvent and

unable to pay its obligations as they became due or became insolvent and unable to pay its

obligations as a result of the transfers. Maiden’s claim (as well as those of other creditors) arose

before or within a reasonable time after Defendants made the fraudulent transfers.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 15
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                  Page 16 of 30 PageID 16



       65.      The transfers were a fraud against Maiden and other creditors’ rights because:

             a. the transfers were made by Defendants with the actual intent to hinder, delay, or
                defraud Maiden and RBC’s other creditors by obtaining control of RBC’s assets,
                including its Asian multi-level market infrastructure, without assuming RBC’s
                liabilities to Maiden, Blue Elephant, Digital Medial, and other creditors; or

             b. the transfers were made by Defendants without RBC receiving reasonably
                equivalent (or any) value in exchange for the transfer of RBC’s $7,500,000-
                $12,000,000 worth of assets, and resulting proceeds or right to proceeds, and as the
                above allegations show, RBC intended to incur, or believed, or reasonably should
                have believed that the transfers would cause RBC to incur debts beyond its ability
                to pay as they became due.

       66.      Defendants’ actual intent to hinder, delay, or defraud Maiden and other creditors is

evident in that the allegations support that the following badges of fraud are present here:

               The transfers were to insiders, including DSS, Decentralized, HWH, RBC
                International, and Heuszel;

               The transfers, including DSS’ initial assumption of control of RBC’s operations,
                were concealed;

               Before the transfers were made, Maiden had filed suit against RBC;

               The transfers comprised of all of RBC and its subsidiaries’ assets, leaving it a shell
                company without inventory, intellectual property, or revenue, and a mountain of
                debt;

               RBC did not receive reasonably equivalent (or any) value for the transfers;

               RBC was insolvent or became insolvent shortly after the transfers were made or
                entry in the Decentralized Note and Security Agreement and the Bliss Note and
                Security Agreement;

               RBC transferred its essential assets to Decentralized, HWH, and RBC International
                who transferred the assets to DSS and Heuszel, insiders of RBC.

       67.      Accordingly, Defendants have violated Texas Business and Commerce Code

Sections 24.005. Defendants transferred all of RBC’s assets to Decentralized, HWH, and RBC

International that are, in reality, owned or controlled by DSS, all in fraud upon Maiden and other

creditors. DSS, Decentralized, HWH, RBC International, and Heuszel are at least transferees of


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 16
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                   Page 17 of 30 PageID 17



those fraudulent transfers and took neither in good faith (because Decentralized, HWH, and RBC

International are controlled by insiders DSS and Heuszel, who caused the fraudulent transfers) or

for reasonably equivalent value (as the $7,500,000 to $12,000,000 worth of assets were just given

away or taken for no payment in return).

       68.     Alternatively, Defendants have violated Texas Business and Commerce Code

Section 24.006. Maiden’s claim arose prior to Defendants’ transfer of all of RBC’s assets to

Decentralized, HWH, and RBC International that are, in reality, owned or controlled by DSS. RBC

did not receive reasonably equivalent value in exchange for the transfer (as the $7,500,000 to

$12,000,000 worth of assets were just given away or taken for no payment in return). And RBC

was either insolvent at the time of the transfer or became insolvent as a result of the transfer of all

of its assets to Defendants Decentralized, HWH, RBC International, and effectively, DSS and

Heuszel.

       69.     Maiden sues for:

              a judgment against Defendants, jointly and severally, in the amount of
               Maiden’s underlying judgment and the other creditors’ claims against RBC
               or for the value of assets transferred to DSS, Decentralized, HWH, RBC
               International, and Heuszel, or others in violation of TUFTA, whichever is
               less (plus costs, interest, and attorneys’ fees); or, in the alternative,

              avoidance of transfers to the extent necessary to satisfy Maiden’s claims;

              attachment or other provisional remedy against the assets fraudulently
               transferred or other property of Defendants DSS, Decentralized, HWH,
               RBC International, RBC, and Heuszel;

              an injunction against further disposition of the assets fraudulently
               transferred or of other property, by Defendants DSS, Decentralized, HWH,
               RBC International, RBC, and Heuszel;

              appointment of Receiver Michael L. Jones to take charge of the assets
               fraudulently transferred to Defendants (and previously turned over to him
               in in Civil Action No. 3:18-CV-1354-D) and/or other property of
               Defendants; and


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 17
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                Page 18 of 30 PageID 18




              avoidance of the transfers; and

              any other relief the circumstances require, including but not limited to any
               remedy under Texas Business and Commerce Code §§ 24.008 and 24.009;

                          COUNT II: UNJUST ENRICHMENT
     (against Defendants DSS, Decentralized, HWH, RBC International, and Heuszel)

       70.     Maiden incorporates the above allegations by reference.

       71.     Defendants DSS, Decentralized, HWH, RBC International, and Heuszel were

unjustly enriched at Maiden’s and RBC’s other creditors’ expense.

       72.     Through Defendants’ fraudulent scheme to transfer RBC’s assets to DSS,

Decentralized, HWH, RBC International, and Heuszel, without assumption of any of RBC’s

liabilities, and leaving RBC a shell corporation, as detailed above, Defendants caused the actual

transfer of all of RBC’s assets for nothing paid to RBC in return. Defendants DSS, Decentralized,

HWH, RBC International, and Heuszel benefited directly from the transfer of RBC’s assets,

including its desired multi-level market in Asia, as described above.

       73.     Defendants DSS, Decentralized, HWH, RBC International, and Heuszel’s retention

of the above-mentioned benefits would violate fundamental principles of justice, equity, and good

conscious.

       74.     As a result of Defendants DSS, Decentralized, HWH, RBC International, and

Heuszel’s unjust enrichment, equity and good conscious require appropriate restitution to Maiden.

                        COUNT III: DECLARATORY JUDGMENT
                           (against Defendants DSS and HWH)

        75.    Maiden incorporates the above allegations by reference.

       76.     Defendants DSS and HWH’s purported public foreclosure sale of RBC and RBC

Subsidiaries’ assets violated the UCC because (1) Defendants DSS and HWH lacked a valid




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 18
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                Page 19 of 30 PageID 19



security interest in RBC and RBC Subsidiaries’ assets because Defendants failed to give

consideration to secure any interest in the assets; (2) Defendants used their own insider, DSS’

consultant and RBC’s “acting CEO” David Price to approve the Bliss Proposal and the subsequent

foreclosure sale on RBC’s behalf; and (3) the foreclosure sale was not conducted with proper

notice, in a commercially reasonable manner, or in good faith.

       77.     Maiden seeks a declaration that: (1) Defendants lacked a valid security interest in

RBC and RBC Subsidiaries’ assets and therefore lacked the authority to sell the assets during the

public foreclosure sale; (2) Defendant Heuszel’s low bid on behalf of HWH at the public

foreclosure sale was invalid and void; (3) the public foreclosure sale was conducted in a

commercially unreasonable manner; and (4) Defendants do not have the legal authority to transfer

RBC and RBC’s Subsidiaries assets to HWH.

           COUNT IV: VIOLATIONS OF THE RACKETEER INFLUENCED
                       AND CORRUPT ORGANIZATIONS ACT
   (against Defendants DSS, RBC International, Decentralized, HWH, Heuszel, Brown,
                        Andrew Howard, and Clinton Howard)

       78.     Maiden incorporates the above allegations by reference.

       The RICO “Person” and “Enterprise”

       79.     Each of DSS, RBC International, Decentralized, and HWH is a “person” as that

term is defined in 18 U.S.C. § 1961(3).

       80.     Each of Heuszel, Brown, Andrew Howard, and Clinton Howard is a “person” as

that term is defined in 18 U.S.C. § 1961(3).

       81.     Collectively, DSS, RBC International, Decentralized, HWH, Heuszel, Brown,

Andrew Howard, and Clinton Howard form an “enterprise” as defined by 18 U.S.C. § 1961(4).

DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton

Howard have been associated in fact and have functioned in an organized fashion, having a joint



PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 19
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                 Page 20 of 30 PageID 20



purpose of acting together for each other’s benefit in assuming control of RBC, misappropriating

RBC’s assets to establish RBC International and support DSS, HWH, and Decentralized, for the

purposes of enriching themselves at the expense of RBC’s creditors, including Maiden, pursuant

to the fraudulent scheme alleged above, and DSS, RBC International, Decentralized, HWH,

Heuszel, Brown, Andrew Howard, and Clinton Howard have therefore had business and, upon

information and belief, personal relationships with each other over an extended period of time.

Each member conducted the affairs of the Enterprise through a pattern of racketeering activity –

namely, mail fraud, wire fraud, and bank fraud perpetrated through email and other electronic

transmissions and wire transfers.

       82.     Further, DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew

Howard, and Clinton Howard, acted as an Enterprise, orchestrating their joint misconduct over an

approximate one and a half year period, and upon information and belief, continue their joint

misconduct today.

       83.     DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard,

and Clinton Howard used RBC as an instrumentality to accomplish their misconduct, as DSS, RBC

International, Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard

controlled RBC, at relevant times.

       84.     At all times material to the allegations stated herein, the Enterprise was engaged in,

or had some effect upon, interstate commerce as RBC, and subsequently RBC’s assets invested in

RBC International, Decentralized, HWH, and DSS, have done business in various states,

including, but not limited to, Texas, New York, Nevada, and multiple Asian countries.

       85.     As alleged herein, the Enterprise’s purpose was to serve as the vehicle through

which DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard, and




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 20
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21              Page 21 of 30 PageID 21



Clinton Howard implemented their continuous and ongoing scheme to assume control of RBC,

misappropriate RBC’s assets to establish RBC International and support DSS’ other subsidiaries,

for the purposes of enriching themselves at the expense of Maiden and RBC’s other creditors. The

intended purpose of the Enterprise’s scheme was to misappropriate RBC’s assets, valued between

$7,500,000 and $12,000,000, from RBC’s creditors, and continue RBC’s business and operations

through RBC International, Decentralized, HWH, and DSS, while allowing DSS to manipulate its

SEC disclosure obligations.

       The Pattern of Racketeering Activity

       86.    Brown, Andrew Howard, and Clinton Howard initially controlled RBC and in

concert with DSS, RBC International, Decentralized, HWH, and Heuszel, effectuated the

misappropriation of RBC’s assets for benefit of RBC International, HWH, Decentralized, Hueszel,

and DSS, as part of the scheme with DSS, RBC International, Decentralized, HWH, Heuszel,

Brown, Andrew Howard, and Clinton Howard to defraud and injure RBC’s creditors and allow

DSS to manipulate its SEC disclosure obligations.

       87.    DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard,

and Clinton Howard were the primary decision makers in the fraudulent scheme and made all

major decisions concerning the assumption of control of RBC’s assets and the subsequent

fraudulent transfers and agreements that purport to grant DSS, Decentralized, HWH, and RBC

International ownership and unfettered use of RBC’s assets. Once in full control of RBC, through

a course of conduct, DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew

Howard, and Clinton Howard executed and/or entered multiple legal documents that purported to

allow RBC International unfettered use of RBC’s assets and to grant Decentralized and HWH a

security interest in those same assets. DSS, RBC International, Decentralized, HWH, Heuszel,




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 21
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                  Page 22 of 30 PageID 22



Brown, Andrew Howard, and Clinton Howard also engaged in multiple wire transfers between

various bank accounts all under DSS’s control from September 2019 through September 2020 in

furtherance of the scheme to give legitimacy to the paper transactions. Moreover, DSS, RBC

International, Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard acted

to accomplish the scheme that defrauded and injured Maiden and RBC’s other creditors and

allowed the manipulation of DSS’ public SEC disclosures.

       88.     DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard,

and Clinton Howard, by and through the Enterprise, committed at least two related acts of

racketeering activity, or Predicate Acts), which occurred within ten years of each other within the

meaning of 18 U.S.C. § 1961(5), as alleged in more detail below.

       Predicate Acts

       89.     Between September 25, 2019 and the present, DSS, RBC International,

Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard executed their

unlawful racketeering activity targeted at fraudulently assuming control of RBC’s assets,

misappropriating those assets to establish RBC International and benefit HWH, Decentralized, and

DSS, defrauding RBC’s creditors, and allowing the manipulation of DSS’ SEC disclosure

obligations, through the following mailings and interstate wires (e.g., electronic mail, electronic

submissions, and wire transfers). Each such communication is a discrete violation of 18 U.S.C. §§

1341 (mail fraud), 1343 (wire fraud), or 1344 (bank fraud) and a “predicate act” of racketeering

activity pursuant to 18 U.S.C. § 1961(1) (the “Predicate Acts”):

               At least thirty-four wire transfers from September 15, 2014 through September 15,
                2020, including transfers from DSS’ Nevada bank account to RBC USA’s Texas
                bank account, from RBC USA’s Texas bank account to DSS’ Nevada bank
                account, from RBC USA’s Texas bank account to RBC International’s Nevada
                bank account, and from RBC USA’s Texas bank account to HWH’s bank account,
                for a total of at least $811,667.18 in funds between bank accounts controlled by



PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 22
  Case 3:21-cv-00327-G Document 1 Filed 02/15/21            Page 23 of 30 PageID 23



            DSS for the purpose of continuing the façade that there were legitimate arms’
            length loan transactions occurring.

           Transmitting the Decentralized Note and Decentralized Security Agreement in or
            around October 9, 2019, in support of the fraudulent transfers, via email and/or
            U.S. mail.

           Transmitting the Bliss Note and Bliss Security Agreement in or around November
            11, 2019, in support of the fraudulent transfers, via email and/or U.S. mail.

           Transmitting the UCC-1 statements for the Decentralized Note and Decentralized
            Security Agreement on October 14, 2019 and October 18, 2019, to the Office of
            the Secretary of the State of Nevada, in support of the fraudulent transfers.

           Transmitting the UCC-1 statements for the Bliss Note and Bliss Security
            Agreement on November 21, 2019, to the Office of the Secretary of the State of
            Nevada, in support of the fraudulent transfers.

           Transmitting the Consulting Services Agreement, allowing RBC International
            unfettered access to RBC’s assets and acquisition of RBC USA’s stock for no
            consideration in return, on or around December 3, 2019, via email and/or U.S.
            mail.

           Transmitting the Intellectual Property License Agreement, allowing RBC
            International an all access license to RBC’s intellectual property for no
            consideration in return, on or around December 3, 2019, via email and/or U.S.
            mail.

           Transmitting the Proposal to Accept Collateral in Partial Satisfaction of
            Obligation, allowing Decentralized to fraudulently acquire RBC USA’s assets, via
            U.S. Mail on January 24, 2020, and the subsequent executed agreement to the
            proposal via email and/or U.S. mail on February 7, 2020.

           Transmitting the Proposal to Accept Collateral in Partial Satisfaction of
            Obligation, allowing Bliss to fraudulently acquire RBC and RBC’s Subsidiaries’
            assets, via U.S. Mail on February 10, 2020, and the subsequent executed agreement
            to the proposal via email and/or U.S. mail on February 7, 2020.

           Emails between Brown, Andrew Howard, and Heuszel on December 19, 2019 and
            December 23, 2019, acquiescing RBC’s withdrawal of counsel in the Maiden
            lawsuit.

           Transmitting DSS’ Form 10-K to the SEC on or around December 31, 2019,
            asserting misrepresentations regarding the fraudulent transfers made pursuant to
            the Decentralized Note and the Bliss Note, the fraudulent transfers made pursuant



PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 23
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                  Page 24 of 30 PageID 24



                to the foreclosure proceedings, and the timing when DSS assumed control of
                RBC’s assets.

               Transmitting DSS’ periodic reporting to the SEC, in the form of its annual Form
                10-K (for the fiscal year ending December 31, 2020), its quarterly Form 10-Qs,
                and/or its current Form 8-K, after assuming control of RBC and acquiring all of its
                assets in October 2019, with manipulated information.

               Emails between Heuszel, Andrew Howard, Grady, and Price on February 28, 2020
                and March 2, 2020, agreeing to ignore Maiden’s default judgment based on false
                representations of DSS’ secured interest.

               Transmitting the Decentralized Security Agreement and Bliss Security Agreement
                on May 15, 2020, via U.S. Mail, asserting false representations of DSS’ alleged
                secured interest in RBC’s assets and attempting to interfere with Maiden’s post
                judgment collection efforts.

               Emails from counsel for Decentralized to Prosperity Bank on or around June 2,
                2020 and June 3, 2020 asserting false representations of Decentralized’s alleged
                secured interest in RBC’s assets and requesting Prosperity Bank reject Maiden’s
                garnishment action based on those false representations.

               Transmitting Decentralized and HWH’s Motion for Intervention in Maiden’s
                underlying lawsuit on November 2, 2020, asserting false representations of
                Decentralized and HWH’s alleged secured interest in RBC’s assets and attempting
                to interfere with Maiden’s post judgment collection efforts.

               Transmitting Decentralized and HWH’s Opposing to Maiden’s Third Application
                for Turnover Order of RBC’s assets in Maiden’s underlying lawsuit on January
                12, 2021, asserting false representations of Decentralized and HWH’s alleged
                secured interest in RBC’s assets and attempting to interfere with Maiden’s post
                judgment collection efforts.

       90.     DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard,

and Clinton Howard distributed agreements, supposed loan agreements, supposed security

agreements, email communications, letters, public reports required by the SEC, and other

documents containing material misrepresentations and/or omissions related to their alleged

secured interest in and acquisition of all of RBC’s assets and its subsidiaries’ assets by mail and/or

wire in interstate commerce.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 24
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                  Page 25 of 30 PageID 25



       91.     In reality, DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew

Howard, and Clinton Howard attempted to legitimize their fraudulent scheme through such

communications and transfers.

       92.     Each of the Predicate Acts include statements that were knowingly false and/or

made with reckless indifference as to their truth or falsity, and was made with intent to fraudulently

acquire all of RBC and its subsidiaries’ assets while avoiding RBC’s creditors and manipulating

DSS’ SEC disclosure obligations.

       93.     These Predicate Acts consisted of communications and transmissions through the

mail, online, and across the interstate wires. They were intended to, and did in fact, directly or

indirectly affect the Enterprise, by allowing the Enterprise to assume control of RBC and obtain

funds and other assets for the organization of RBC International and benefit of DSS, HWH, and

Decentralized, which were misappropriated. The Predicate Acts also served to protect the positions

of DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton

Howard, so that DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard,

and Clinton Howard could continue to control and profit from RBC’s assets, avoid RBC’s

creditors, and DSS could manipulate its SEC disclosure obligations.

       94.     DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard,

and Clinton Howard’s repeated violations of 18 U.S.C. §§ 1341 (mail fraud), 1343 (wire fraud),

or 1344 (bank fraud) have occurred for more than one year, commencing in September 2019, 2014,

and were continuous throughout the relevant time period through today.

       95.     The Predicate Acts are related and connected to the same unlawful scheme or

artifice, to acquire all of RBC’s assets and expand DSS’ reach in the Asian market, through RBC

International, Decentralized, and HWH, for no payment in return to RBC, and ultimately, to




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 25
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                 Page 26 of 30 PageID 26



defraud RBC’s creditors and manipulate DSS’ SEC disclosure obligations, which was devised and

executed by DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard,

and Clinton Howard.

       Injury to Maiden and RBC’s other creditors

       96.     As a direct and proximate result of DSS, RBC International, Decentralized, HWH,

Heuszel, Brown, Andrew Howard, and Clinton Howard’s racketeering activities, Maiden suffered

actual damages in the amount of its underlying judgment, over $5,000,000. Maiden has been

directly, purposefully, and foreseeably injured in its business by reason of DSS, RBC International,

Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard’s violations of 18

U.S.C. § 1962(a), (b). Maiden is a “person” who has suffered a compensable injury as a result of

DSS, RBC International, Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton

Howard’s unlawful activities, as defined in 18 U.S.C. § 1962(a), (b).

       97.     Pursuant to 18 U.S.C. § 1964(c), Maiden is entitled to recover three times the actual

damages that it has sustained as a direct and proximate cause of the Enterprise’s unlawful

racketeering activity, amounting to at least $15,000,000, as well as Maiden’s reasonable attorney’s

fees and litigation expenses.

       98.     The intended, direct and foreseeable consequence of DSS, RBC International,

Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard’s unlawful

racketeering activity, as described above, was and is to assume control of RBC, fraudulently

transfer RBC’s $7,500,000 to $12,000,000 worth of assets to DSS’ control to establish RBC

International and benefit DSS, Decentralized, and HWH, thereby defrauding RBC’s creditors,

including Maiden.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 26
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21               Page 27 of 30 PageID 27



        99.    The unlawful racketeering activity allowed DSS, RBC International, Decentralized,

HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard to misappropriate all of RBC’s

assets for DSS’ profit and away from RBC’s creditors’ control. The unlawful racketeering activity

also served to protect the positions of DSS, RBC International, Decentralized, HWH, Heuszel,

Brown, Andrew Howard, and Clinton Howard so that DSS, RBC International, Decentralized,

HWH, and Heuszel could utilize RBC’s assets, including its Asian marketing infrastructure, and

Brown, Andrew Howard, and Clinton Howard could continue to operate the shell of RBC, thereby

ensuring the continuation of the fraudulent scheme allowing them to misappropriate RBC’s assets

without answering to RBC’s creditors.

        100.   As a result of DSS, RBC International, Decentralized, HWH, Heuszel, Brown,

Andrew Howard, and Clinton Howard’s racketeering activity and scheme to defraud, Maiden has

suffered damages in excess of the minimum jurisdictional limit of this Court, for which it seeks

recovery. Maiden has suffered injury to its business as a result of DSS, RBC International,

Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard’s fraudulent

acquisition of RBC’s assets away from Maiden’s entitled access through a pattern of racketeering

activity.

        101.   The misappropriation of assets and self-dealing perpetrated by DSS, RBC

International, Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard has

precluded Maiden the ability to satisfy its outstanding judgment against RBC and stifled its post

judgment collection efforts. Maiden was also injured by DSS, RBC International, Decentralized,

HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard’s fraudulent and racketeering

activity because it misappropriated RBC’s assets and prevented the business from continuing to

operate and pay Maiden and its other creditors.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 27
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                   Page 28 of 30 PageID 28



       102.    Maiden is entitled to treble damages and attorneys’ fees based upon DSS, RBC

International, Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard’s

violations of 18 U.S.C. § 1962(a), (b).

       103.    Maiden did not discover its injuries resulting from DSS, RBC International,

Decentralized, HWH, Heuszel, Brown, Andrew Howard, and Clinton Howard’s pattern of

racketeering activity until in or around September 2020.

                               COUNT V: EXEMPLARY DAMAGES

       104.    Maiden incorporates the above allegations by reference.

       105.    In the alternative to Maiden’ RICO claim, Defendants committed or caused to be

committed the wrongful acts and fraudulent transfers alleged herein with malice towards Maiden

and other creditors, in that they took those actions (or caused them to be taken) with ill will, spite,

evil motive, or a purpose to injure Maiden and other creditors by defrauding their rights to recover

against RBC.

       106.    Alternatively, Defendants committed (or caused to be committed) the wrongful acts

and fraudulent transfers herein with conscious-indifference malice towards Maiden and other

creditors, in that their acts or omissions as alleged involved an extreme degree of risk to the rights

of Maiden and other creditors, when viewed objectively, and Defendants had actual, subjective

awareness of the risks to the rights of Maiden’s and other creditors but proceeded with a conscious

indifference to them.

       107.    Alternatively, Defendants committed actual fraud through the wrongful acts and

fraudulent transfers herein.

       108.    Under these circumstances, the law authorizes the imposition of punitive or

exemplary damages over and above the other damages sought herein, for which Maiden seeks

recovery in an amount at least equal to an additional amount that is the equivalent of Maiden’s


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 28
   Case 3:21-cv-00327-G Document 1 Filed 02/15/21                   Page 29 of 30 PageID 29



underlying judgment against Defendant RBC plus the other creditors’ claims against Defendant

RBC.

                                COUNT VI: ATTORNEYS’ FEES

       109.    Maiden is entitled to recover reasonable and necessary attorney’s fees and costs for

the claim against Defendants.

       110.    Specifically, in addition to RICO, as alleged herein, under Texas’s fraudulent

transfer law, Plaintiff may be awarded attorneys’ fees and costs as are equitable and just (see TEX.

BUS. & COMM. CODE § 24.013).

                                                VI.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Maiden Biosciences, Inc. prays that upon

final trial or other disposition, the Court enter a judgment, as follows:

       a.      for treble damages based on Defendants’ violations of 18 U.S.C. § 1962(a), (b), or
               alternatively, for damages against Defendants, jointly and severally, in the amount
               of Maiden’s underlying judgment against RBC plus the other creditors’ claims or
               for the value of the assets fraudulently transferred in violation of TUFTA,
               whichever is less, plus, punitive or exemplary damages against Defendants, jointly
               and severally, as stated above and awarded by the trier of fact;

       b.      pre-judgment interest against all Defendants, jointly and severally, accruing
               through the date of trial;

       c.      post-judgment interest against all Defendants, jointly and severally, at the highest
               rate allowed by law;

       d.      reasonable attorneys’ fees against all Defendants, jointly and severally, and through
               trial and for all levels of appeal;

       e.      all court costs against all Defendants, jointly and severally;

       f.      declaratory judgment stating that (1) Defendants lacked a valid security interest in
               RBC and RBC Subsidiaries’ assets and therefore lacked the authority to sale the
               assets during the public foreclosure sale; (2) Defendant Heuszel’s low bid at the
               public foreclosure sale was invalid and void; (3) the public foreclosure sale was
               conducted in a commercially unreasonable manner; and (4) Defendants do not have



PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 29
  Case 3:21-cv-00327-G Document 1 Filed 02/15/21            Page 30 of 30 PageID 30



           the legal authority to transfer RBC and RBC’s Subsidiaries assets to Heuszel and
           HWH; and

     g.    for all such other and further relief at law or in equity to which Maiden may show
           itself justly entitled.

     Dated: February 15, 2021

                                        Respectfully submitted,

                                        BELL NUNNALLY & MARTIN LLP

                                        By:     /s/ Jeffrey S. Lowenstein
                                                Jeffrey S. Lowenstein
                                                State Bar No. 24007574
                                                jlowenstein@bellnunnally.com
                                                Randall K. Lindley
                                                State Bar No. 12367300
                                                rlindley@bellnunnally.com
                                                Sydnie A. Shimkus
                                                State Bar No. 24093783
                                                sshimkus@bellnunnally.com

                                        2323 Ross Avenue, Suite 1900
                                        Dallas, Texas 75201
                                        (214) 740-1400
                                        (214) 740-1499 Telecopy

                                        ATTORNEYS FOR PLAINTIFF
                                        MAIDEN BIOSCIENCES, INC.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 30
